Exhibit 10.35

 

SHARE LOAN AGREEMENT

 

SHARE LOAN AGREEMENT (the "Agreement"), dated as of December 29, 2017, (the
"Effective Date), is entered into by and between Michael Rosellini an
individual, with a primary address of 12147 LUEDERS LANE, (“Lender”), and Nexeon
MedSystems Inc, a Nevada Corporation (the "Borrower"), located at 1910 Pacific
Avenue, Suite 20000, Dallas, TX 75201, hereinafter collectively Lender and
Borrower be known as (the “Parties”)

 

RECITALS

 

WHEREAS, Lender owns 51,676 shares of unrestricted Common Stock of the Borrower
(the “Lender Shares”); and

 

WHEREAS, Borrower desires to borrow 51,676 Lender Shares and Lender desires to
loan the Company 51,676 Lender Shares in exchange for 77,008 shares of the
Borrower’s restricted Common Stock (the “Nexeon Shares”);

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements
hereinafter set forth and for other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

 

AGREEMENT

 

1. Transfer and Exchange. Subject to the terms and conditions set forth herein,
on the Effective Date, Lender shall assign and transfer all of its rights, title
and interest in and to 20,000 shares of Lender Shares to Andrew K. Teeter Living
Trust, 15,426 Lender Shares to Kevin Ward and 16,250 Lender Shares to Robert
Smith, and in exchange Borrower shall cause to be issued to Lender 77,008 Nexeon
Shares (collectively the “Transaction Shares”).

 

2. Closing. Subject to the terms and conditions contained in this Agreement, the
transfer of the Transaction Shares contemplated hereby shall take place on the
Effective Date at which time Lender shall deliver to Equity Stock Transfer, LLC
instructions to transfer the Lender Shares pursuant to Section 1 herein above,
and Borrower shall issue the Nexeon Shares.

 

3.  Closing Conditions.

 

The obligation of the Parties to sell, transfer, and assign the Transaction
Shares pursuant to Section 1 herein above is subject to the satisfaction of the
following conditions as of the Effective Date:

 

A.the representations and warranties of the Parties herein shall be true and
correct on and as of the Effective Date; and

 

B.the Parties shall have performed and complied in all material respects with
all agreements and conditions required by this Agreement to be performed or
complied with by it prior to or on the Effective Date; and

 

C.the Parties shall have obtained any and all consents, permits, approvals,
registrations, and waivers necessary or appropriate for the execution of this
Agreement and the consummation of the transactions contemplated hereby.

 



  

 

 

4. Representations, Warranties, and Covenants of Borrower. Borrower hereby
represents, warrants, and covenants to Lender as follows:

 

Borrower is a corporation duly organized, validly existing, and in good standing
under the laws of the State of Nevada.

 

A.Borrower has all requisite power and authority to enter into this Agreement,
to carry out its obligations hereunder, and to consummate the transactions
contemplated hereby. The execution and delivery by Borrower of this Agreement,
the performance by Borrower of its obligations hereunder, and the consummation
by Borrower of the transactions contemplated hereby have been duly authorized by
all corporate action on the part of Borrower. This Agreement has been duly
executed and delivered by Borrower, and (assuming due authorization, execution,
and delivery by Lender) this Agreement constitutes a legal, valid, and binding
obligation of Borrower enforceable against Borrower in accordance with its
terms.

 

B.The Nexeon Shares have been duly authorized, free and clear of all liens,
pledges, security interests, charges, claims, encumbrances, agreements, options,
voting trusts, proxies, and other arrangements or restrictions of any kind
(“Liens”), including but not limited to Liens of any applicable taxing
authority. Upon consummation of the transactions contemplated by this Agreement,
Lender shall own the Nexeon Shares free and clear of any and all Liens.

 

C.The execution, delivery, and performance by Borrower of this Agreement do not
conflict with, violate or result in the breach of, or create any Lien on the
Nexeon Shares pursuant to any agreement, instrument, order, judgment, decree,
law, or governmental regulation to which Borrower is a party or is subject or by
which the Nexeon Shares are bound, other than State and Federal Securities laws,
rules, and regulations.

 

D.No governmental, administrative, or other third-party consents or approvals
are required by or with respect to the Borrower in connection with the execution
and delivery of this Agreement and the consummation of the transactions
contemplated hereby.

 

E.There are no actions, suits, claims, investigations, or other legal
proceedings pending or, to the knowledge of Borrower, threatened against or by
Borrower that challenge or seek to prevent, enjoin, or otherwise delay the
transactions contemplated by this Agreement.

 

F.No broker, finder, or investment banker is entitled to any brokerage, finder,
or other fee or commission in connection with the transactions contemplated
hereby based upon arrangements made by or on behalf of Borrower.

 



 2 

 

 

5. Representation, Warranties, and Covenants of the Lender. Lender hereby
represents, warrants, and covenants to the Borrower as follows:

 

A.Lender is an individual and beneficial owner of the Lender Shares and has all
requisite power and authority to enter into this Agreement, to carry out its
obligations hereunder, and to consummate the transactions contemplated hereby.
This Agreement has been duly executed and delivered by Lender, and (assuming due
authorization, execution, and delivery by Borrower) this Agreement constitutes a
legal, valid, and binding obligation of Lender enforceable against Lender in
accordance with its terms.

 

B.The Lender Shares have been duly authorized, are validly issued, fully paid,
and non-assessable, and are owned of record and beneficially lender, free and
clear of all liens, pledges, security interests, charges, claims, encumbrances,
agreements, options, voting trusts, proxies, and other arrangements or
restrictions of any kind (“Liens”), including but not limited to Liens of any
applicable taxing authority. Upon consummation of the transactions contemplated
by this Agreement, the individuals pursuant to Section 1 shall own the Lender
Shares free and clear of any and all Liens.

 

C.Lender is acquiring the Nexeon Shares solely for its own account for
investment purposes and not with a view to, or for offer or sale in connection
with, any distribution thereof. lender acknowledges that the Nexeon Shares are
not registered under the Securities Act of 1933, as amended, or any state
securities laws, and that the Nexeon Shares may not be transferred or sold
except pursuant to the registration provisions of the Securities Act of 1933, as
amended or pursuant to an applicable exemption there from and subject to state
securities laws and regulations, as applicable. Lender is an “accredited
investor” under the Securities Act of 1933.

 

D.There are no actions, suits, claims, investigations, or other legal
proceedings pending or, to the actual knowledge of Lender, threatened against or
by Lender that challenge or seek to prevent, enjoin, or otherwise delay the
transactions contemplated hereby.

 

E.No broker, finder, or investment banker is entitled to any brokerage, finder,
or other fee or commission in connection with the transactions contemplated by
this Agreement based upon arrangements made by or on behalf of Lender.

 

6.  Legend. The Parties understand that the Nexeon Shares shall bear the
following legend:

 

THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933 AND HAVE BEEN ACQUIRED FOR INVESTMENT AND NOT WITH A VIEW
TO, OR IN CONNECTION WITH, THE SALE OR DISTRIBUTION THEREOF. NO SUCH TRANSFER
MAY BE ENACTED WITHOUT AN EFFECTIVE REGISTRATION STATEMENT RELATED THERETO OR AN
OPINION OF COUNSEL IN A FORM SATISFACTORY TO THE COMPANY THAT SUCH REGISTRATION
IS NOT REQUIRED UNDER THE SECURITIES ACT OF 1933.

 

7. Survival. All representations, warranties, and covenants contained herein
shall survive the execution and delivery of this Agreement.

 



 3 

 

 

8. Indemnification. The Parties hereto shall each indemnify the other and hold
each other harmless against and in respect of any and all losses, liabilities,
damages, obligations, claims, Liens, costs, and expenses (including, without
limitation, reasonable attorneys’ fees) incurred by the other resulting from any
breach of any representation, warranty, covenant, or agreement made herein or in
any instrument or document delivered pursuant hereto.

 

9. Further Assurances. Following the Effective Date, each of the Parties hereto
shall execute and deliver such additional documents, instruments, conveyances,
and assurances and take such further actions as may be reasonably required to
carry out the provisions hereof and give effect to the transactions contemplated
hereby.

 

10. Confidentiality. Each of the Parties hereto acknowledge and agree that this
Agreement is confidential, and no party shall disclose this Agreement or any
terms hereof to any third parties, except as may be necessary to obtain advice
and counseling from such party’s attorneys, accountants, or financial advisors
or as may otherwise be required through legal process.

 

11. Expenses. The expenses incurred by Lender pursuant to Lender’s obligations
to transfer the Lender Shares outlined in Section 1 shall be paid by the
Borrower. All other costs and expenses incurred in connection with this
Agreement and the transactions contemplated hereby shall be paid by the party
incurring such costs and expenses.

 

12. Notices. All notices, requests, consents, claims, demands, waivers, and
other communications hereunder (each, a “Notice”) shall be in writing and
addressed to the Parties at the addresses set forth on the first page of this
Agreement (or to such other address that may be designated by the receiving
party from time to time in accordance with this section). All Notices shall be
delivered by personal delivery, nationally recognized overnight courier (with
all fees pre-paid), facsimile or e-mail of a PDF document (with confirmation of
transmission) or certified or registered mail (in each case, return receipt
requested, postage prepaid). Except as otherwise provided for in this Agreement,
a Notice is effective only if, (a) upon receipt by the receiving party; and (b)
the party giving the Notice has complied with the requirements of this Section
12.

 

13. Entire Agreement. This Agreement, including all exhibits and schedules
hereto, constitutes the sole and entire agreement of the Parties to this
Agreement with respect to the subject matter contained herein and supersedes all
prior and contemporaneous understandings, agreements, representations, and
warranties (both written and oral) with respect to such subject matter.

 

14. Successor and Assigns. This Agreement shall be binding upon and shall inure
to the benefit of the Parties hereto and their respective successors and
permitted assigns. No party may assign any of its rights or obligations
hereunder without the prior written consent of the other Parties hereto, which
consent shall not be unreasonably withheld or delayed; provided, however, that
the Parties may assign any of its rights or obligations hereunder, in whole or
in part, to an affiliate of the party without consent of the other party.

 

15. Headings. The headings in this Agreement are for reference only and shall
not affect the interpretation of this Agreement.

 



 4 

 

 

16. Amendment and Modification; Waiver. This Agreement may only be amended,
modified, or supplemented by an agreement in writing signed by each party
hereto. No waiver by any party of any of the provisions hereof shall be
effective unless explicitly set forth in writing and signed by the party so
waiving. Except as otherwise set forth in this Agreement, no failure to
exercise, or delay in exercising, any rights, remedy, power, or privilege
arising from this Agreement shall operate or be construed as a waiver thereof;
nor shall any single or partial exercise of any right, remedy, power, or
privilege hereunder preclude any other or further exercise thereof or the
exercise of any other right, remedy, power, or privilege.

 

17. Severability. If any term or provision of this Agreement is invalid,
illegal, or unenforceable in any jurisdiction, such invalidity, illegality, or
unenforceability shall not affect any other term or provision of this Agreement
or invalidate or render unenforceable such term or provision in any other
jurisdiction. Upon such determination that any term or other provision is
invalid, illegal, or unenforceable, the parties hereto shall negotiate in good
faith to modify this Agreement so as to effect the original intent of the
parties as closely as possible in a mutually acceptable manner in order that the
transactions contemplated hereby be consummated as originally contemplated to
the greatest extent possible.

 

18. Drafting Party. This Agreement expresses the mutual intent of the Parties,
and accordingly any rule of construction against the drafting party will have no
application to this Agreement.

 

19. Governing Law; Submission to Jurisdiction. This Agreement shall be governed
by and construed in accordance with the internal laws of the State of Texas
without giving effect to any choice or conflict-of-law provision or rule. Any
legal suit, action, or proceeding arising out of or based upon this Agreement or
the transactions contemplated hereby may be instituted in the federal courts of
the United States or the courts of the State of Texas in each case located in
the city of Dallas and County of Dallas, and each party irrevocably submits to
the exclusive jurisdiction of such courts in any such suit, action, or
proceeding. Service of process, summons, notice, or other document by mail to
such party’s address set forth herein shall be effective service of process for
any suit, action, or other proceeding brought in any such court. The Parties
irrevocably and unconditionally waive any objection to the laying of venue of
any suit, action, or any proceeding in such courts and irrevocably waive and
agree not to plead or claim in any such court that any such suit, action, or
proceeding brought in any such court has been brought in an inconvenient forum.

 

20. Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original, but all of which together shall be deemed to be one
and the same agreement. A signed copy of this Agreement delivered by facsimile,
e-mail, or other means of electronic transmission shall be deemed to have the
same legal effect as delivery of an original signed copy of this Agreement.

 



 5 

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Share Loan Agreement
to be effective as of the date first above written herein.

 

MICHEAL ROSELLINI – LENDER

  

By: /s/ Michael Rosellini  

Michael Rosellini, Individually

 

NEXEON MEDSYSTEMS INC – BORROWER

 

By: /s/ Christopher Miller  

Christopher Miller, Chief Financial Officer

 

 

6



 

 